Citation Nr: 1207241	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nasal disorder.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that, in pertinent part, denied service connection for a nasal disorder (listed as a nasal disorder, claimed as sinusitis).  

In November 2009, the Board remanded the issue of entitlement to service connection for a nasal disorder for further development.  When this matter was again before the Board in March 2011, the Board denied service connection for a nasal disorder.  The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2011 order, granted the parties' joint motion for remand, vacating the Board's March 2011 decision and remanding the case for compliance with the terms of the joint motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's current sinusitis began during active service.  


CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for sinusitis.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has sinusitis that is related to service.  He alternatively argues that any preexisting sinusitis was aggravated during his period of service during the Korean War.  He essentially indicates that he has had sinusitis since his period of service.  

The Veteran's service treatment records indicate that he was treated for sinusitis on occasions during service.  The September 1952 pre-induction examination report notes that the Veteran had a history of sinusitis, mild.  There were notations that the Veteran's nose and sinuses were normal.  A November 1953 treatment entry relates an impression of sinusitis.  A February 1954 treatment entry notes that the Veteran was seen for a headache.  He reported that he had a history of sinus trouble.  He also indicated that he had drainage from the nose and post nasal drip.  The impression was probable chronic sinusitis (left supra orbital).  The November 1954 separation examination report included notations that the Veteran's nose and sinuses were normal.  

Post-service private and VA treatment records show treatment for variously diagnosed nasal disorders, including sinusitis and allergic rhinitis.  For example, a June 1979 VA treatment entry notes that the Veteran complained of a sore throat, as well as allergies with his nose and throat.  The examiner indicated that the Veteran had a sore throat, a running nose, and a fever.  The examiner reported that an ears, nose, and throat evaluation showed swelling nostrils.  The diagnosis was allergic rhinitis.  An April 1981 VA treatment entry indicates that the Veteran was seen for nasal congestion, sneezing, and itchiness of his throat.  The diagnosis was allergic rhinitis.  A November 1981 VA ears, nose, and throat examination report indicates that the Veteran reported that he had itchy ears, with no discharge.  The diagnoses included mild allergic rhinitis.  

In addition, a September 1987 VA treatment report reflects that the Veteran was seen for problems including symptoms consistent with chronic sinusitis.  The diagnoses included chronic sinusitis.  A November 1987 VA consultation report notes that the Veteran was referred in September 1987 for intractable chronic sinusitis, as well as the need to rule out polypoid lesions.  The report was somewhat illegible, but the examiner did indicate that no polyps were found in regard to the Veteran's nose.  The diagnoses included allergic rhinitis.  

A June 1990 hospital history report notes that the Veteran had a history of disorders, including chronic sinusitis.  

A January 1996 VA nose and throat examination report indicates that the Veteran complained of nasal obstruction, recurrent sneezing, post nasal discharge, and itchy eyes and ears.  The diagnosis was allergic rhinosinusitis.  

A January 2004 emergency medicine department report from Hima in Humacao indicates that the Veteran was diagnosed with sinusitis.  

A January 2005 VA aid and attendance or housebound examination report notes that the Veteran was evaluated due to his service-connected chronic prostatitis and tonsillitis and that an ears, nose, and throat evaluation was also requested.  The examiner indicated that a review of the Veteran's medical records showed that he had multiple diagnoses, including sinusitis.  The diagnoses included chronic sinusitis and allergic rhinitis.  

VA treatment entries dated in April 2005, October 2005, and January 2006, all indicate listings of active problems that include sinusitis.  

A September 2006 VA nose, sinus, larynx, and pharynx examination report reflects that the Veteran claimed that he had recurrent nasal stuffiness and a sore throat accompanied with a dryness sensation.  The diagnosis was mild rhinitis.  

A September 2007 VA treatment entry indicates that the Veteran's problems list included sinusitis.  

A March 2010 VA nose, sinus, larynx, and pharynx examination report notes that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was service connected for allergic rhinitis and that he had been treated for allergic rhinitis in April 2004, December 2004, January 2004, March 2005, June 2005, January 2006, May 2006, October 2006, and April 2007.  The examiner indicated that that the Veteran was presently unable to communicate and that his history was given by his son.  The examiner stated that the Veteran's condition was not related to his complaint of nasal stuffiness.  It was noted that the Veteran had recurrent nasal stuffiness for about fifteen years.  

The diagnosis was allergic rhinitis.  The examiner indicated that allergic rhinitis was caused by an ambient condition which was not necessarily related to active service.  The examiner commented that anyone could suffer from allergic rhinitis in any place, and that he could not resolve the issue of whether it was related to active service without resort to mere speculation.  

In a July 2010 addendum to the March 2010 VA nose, sinus, larynx, and pharynx examination report, the examiner reported that there was an error in that examination report.  The examiner stated that the March 2010 VA nose, sinus, larynx, and pharynx examination report incorrectly indicated that the Veteran was service-connected for allergic rhinitis when he was actually service-connected for chronic laryngitis.  The examiner maintained that the rest of the March 2010 VA nose, sinus, larynx, and pharynx examination report was without changes and should be considered.  

In evaluating the probative value of competent medical evidence, the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the March 2010 VA nose, sinus, larynx, and pharynx examination report, to include the July 2010 addendum, relates a diagnosis of allergic rhinitis.  The examiner indicated that allergic rhinitis was caused by an ambient condition which was not necessarily related to active service.  The examiner commented that anyone could suffer from allergic rhinitis in any place, and that he could not resolve the issue of whether it is related to active service without resort to mere speculation.  The Board observes that despite apparently reviewing the Veteran's claims file, the VA examiner did not discuss the Veteran's service treatment records which showed treatment for sinusitis in November 1953 and chronic sinusitis in February 1954.  The examiner also did not address the Veteran's treatment for variously diagnosed nasal disorders, including sinusitis, since his period of service.  Further, although the examiner related a diagnosis of allergic rhinitis, he did not address the Veteran's recent diagnoses of chronic sinusitis.  The VA examiner also did not provide much in the way of rationale for his opinion that he could not resolve the issue of whether the Veteran's diagnosed allergic rhinitis was related to active service without resort to mere speculation.  

Additionally, the Board also notes that the Veteran is competent to report that he had nasal problems in service and nasal problems since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinion provided by the examiner pursuant to March 2010 VA nose, sinus, larynx, and pharynx examination report, to include the July 2010 addendum, has little probative value in this matter.  

The Board observes that the service treatment records show treatment for sinusitis in November 1953 and chronic sinusitis in February 1954.  Additionally, post-service treatment records show treatment for variously diagnosed nasal disorders, including sinusitis, on multiple occasions since service.  Further, the Board notes that because he is competent to report nasal symptoms in service, continuous nasal symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current sinusitis to his service.  See Davidson.  Moreover, the Board finds that his account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board notes that there are also current diagnoses of allergic rhinitis of record, but that only sinusitis was shown during the Veteran's period of service.  Additionally, there is no medical evidence of record showing any relationship between any diagnosed allergic rhinitis and the Veteran's period of service.  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has sinusitis that had its onset during his period service.  Sinusitis was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for sinusitis is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


